


Exhibit 10.2

 

IRON MOUNTAIN INCORPORATED

2002 STOCK INCENTIVE PLAN

 

OMNIBUS PU AMENDMENT

Adopted as of October 8, 2012

 

1.  PURPOSE

 

The purpose of this Omnibus PU Amendment (the “PU Amendment”) is to amend the
terms of all Outstanding PUs (as defined below) to provide, on a prospective
basis and subject to the terms and conditions set forth below, dividend
equivalents.  The term Outstanding PUs means outstanding Performance Units
issued before June 13, 2012.  Other capitalized terms not defined herein shall
have the meaning set forth in the Iron Mountain Incorporated 2002 Stock
Incentive Plan, as amended and in effect from time to time, or in any agreement
evidencing an award thereunder (the “2002 SIP”).

 

This PU Amendment is adopted by the Committee pursuant to its authority in
Section 7(c)(2) of the 2002 SIP and in Section 15(a) of each applicable
Performance Unit Agreement.  Because providing dividend equivalents on
Outstanding PUs does not adversely affect Recipients, no further consent of
Recipients is required with respect to the benefit provided by this PU
Amendment.

 

2.  DIVIDEND EQUIVALENTS

 

A new Section 3A is added to each Performance Unit Agreement applicable to an
Outstanding PU as follows —

 

“3A.  Dividend Equivalents.  A Recipient shall be credited with dividend
equivalents equal to the dividends the Recipient would have received if the
Recipient had been the actual record owner of the Underlying Shares on each
dividend record date on or after September 4, 2012 and through the date the
Recipient receives a settlement pursuant to Section 4, as amended (the “Dividend
Equivalent”).  If a dividend on the Stock is payable wholly or partially in
Stock, the Dividend Equivalent representing that portion shall be in the form of
additional PUs, credited on a one-for-one basis.  If a dividend on the Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall also be in the form of cash and a Recipient shall be treated as
being credited with any cash dividends, without earnings, until settlement
pursuant to Section 4, as amended.  If a dividend on Stock is payable wholly or
partially in other than cash or Stock, the Committee may, in its discretion,
provide for such Dividend Equivalents with respect to that portion as it deems
appropriate under the circumstances.  Except as provided in Section 4, as
amended, Dividend Equivalents shall be subject to the same terms and conditions
as the PUs originally awarded pursuant to the underlying Performance Unit
Agreement, and they shall vest (or, if applicable, be forfeited) as if they had
been granted at the same time as the original PU award.  Dividend Equivalents
representing the cash portion of a dividend on Stock shall be settled in cash.”

 

1

--------------------------------------------------------------------------------


 

3.  DELIVERY

 

The first paragraph of Section 4 of each Performance Unit Agreement applicable
to an Outstanding PU shall be amended by adding the following new sentence after
the first sentence thereof —

 

“With respect to any PUs that become vested PUs as of a Vesting Date pursuant to
Section 3, the Company shall also issue and deliver to the Recipient the amount
(and in the form) due with respect to the Dividend Equivalents applicable to the
Underlying Shares.”

 

4.  OTHER PROVISIONS OF UNDERLYING AGREEMENT AMENDED

 

Each Performance Unit Agreement applicable to an Outstanding PU is hereby
further amended, mutatis mutandi, to give effect to the inclusion of Dividend
Equivalents, including, without limitation, the following sections:  the
provisions addressing Withholding Taxes, Non-assignability of PUs, Compliance
with Securities Act; Lock-Up Agreement, Legends, Rights as Stockholder, Time for
Acceptance, Right of Repayment, Section 409A of the Internal Revenue Code and
General Provisions.

 

2

--------------------------------------------------------------------------------
